Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered June 19, 2003. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal possession of a controlled substance in the seventh degree (§ 220.03). Contrary to his contention, defendant did not demonstrate good cause for a substitution of counsel (see People v Linares, 2 NY3d 507, 511-512 [2004]; see generally People v Sides, 75 NY2d 822, 824 [1990]; People v Medina, 44 NY2d 199, 209 [1978]). County Court thus did not abuse its discretion in denying defendant’s request for such relief (see People v Hilken, 6 AD3d 1109, 1110 [2004], lv denied 3 NY3d 641 [2004]; People v Welch, 307 AD2d 776, 777 [2003], lv denied 100 NY2d 625 [2003]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Martoche and Smith, JJ.